               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CORLIVEETHO MCMILLIAN,               :    CIVIL ACTION
                                     :    NO. 17-3796
           Petitioner,               :
                                     :
     v.                              :
                                     :
LAUREL HARRY, et al.,                :
                                     :
           Respondents.              :




                             O R D E R




     AND NOW, this 25th day of March, 2019, upon consideration

of Petitioner’s § 2254 Petition (ECF No. 1), Respondent’s

Response in Opposition (ECF No. 12), the Report and

Recommendation of United States Magistrate Judge Carol Sandra

Moore Wells (ECF No. 13), and Petitioner’s objections thereto

(ECF No. 16), it is hereby ORDERED as follows:



     (1)   Petitioner’s Objections are OVERRULED;1


1          Magistrate Judge Wells recommended that the Petition be
dismissed as untimely under the Anti-Terrorism and Effective Death
Penalty Act’s (“AEDPA”) one-year statute of limitations, finding no
grounds for statutory or equitable tolling. See ECF No. 13.
Petitioner timely filed objections to the R&R. ECF No. 16. See E.D.
Pa. Loc. R. Civ. P. 72.1(IV)(b). The Court has conducted a de novo
review of the portion of the R&R pertaining to the objections. See 28
U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.”). After
ruling on the objections, the Court agrees with the R&R’s conclusion
that the Petition was untimely and should be dismissed.

           A petition for writ of habeas corpus filed pursuant to 28
U.S.C. § 2254 is subject to AEDPA’s filing requirements. See 28
U.S.C. § 2244(d). AEDPA has a one-year limitations period that is
subject to equitable tolling. Holland v. Florida, 560 U.S. 631, 645
(2010). A petitioner qualifies for equitable tolling only if he is
able to prove: “‘(1) that he has been pursuing his rights diligently,
and (2) that some extraordinary circumstance stood in his way’ and
prevented timely filing.” Id. at 649 (quoting Pace v. DiGuglielmo,
544 U.S. 408, 418 (2005)).   Additionally, “actual innocence, if
proved, serves as a gateway through which a petitioner may pass [if]
the impediment is . . . expiration of the statute of limitations.”
See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). To prove actual
innocence, a petitioner must show new, reliable evidence and “that it
is more likely than not that no reasonable juror would have convicted
him in the light of the new evidence.” Schlup v. Delo, 513 U.S. 298,
327 (1995).

           Petitioner raises five objections to the R&R. For the
reasons explained below, the Court will overrule the objections. Each
objection is addressed in turn.

          Objection #1

           Petitioner first objects to the R&R’s conclusion that he
admitted in his Petition that his alleged mental incompetence was
resolved in 2015. Pet. Obj. at 1. In his Petition, Petitioner stated
that “there is no way now that [his] mental competency [sic] in 1984
through 2015 can be determined.” ECF No. 1 at 14. In his Objections,
Petitioner explains that this statement was to provide a “timeframe
. . . to demonstrate how insurmountable the challenge of assessing his
mental incompetence will be . . . now that so much time has passed,”
and that the statement was not an admission that his mental
incompetency was resolved in 2015. Pet. Obj. at 1.

           The Court acknowledges that merely stating a time-window of
1984 to 2015 does not necessarily mean that Petitioner admitted to the
resolution of any mental incompetency. But the Court further observes
that this finding has no bearing on the R&R’s legal reasoning for the
reasons that follow.

           To start, Petitioner first filed a PCRA petition in 1997
that was denied as meritless. The Pennsylvania Superior Court
                                  2
affirmed the denial in 1998. Under AEDPA, Petitioner had one year
from 1998 to file his § 2254 federal habeas petition. Therefore, that
deadline passed in 1999.

           Next, Petitioner filed a second PCRA petition in 2002 that
was dismissed as untimely. In 2003, the Pennsylvania Superior Court
affirmed that dismissal. The second PCRA petition was followed by a
third PCRA petition in 2015 that was similarly dismissed as untimely.
In 2016, the Pennsylvania Superior Court affirmed that dismissal. So,
what does the narrative of the three PCRA petitions mean for purposes
of Petitioner’s § 2254 petition currently before the Court?

           The Court answers that question by assuming, for the sake
of argument, that Petitioner was entitled to some form of equitable
tolling based upon his alleged mental incompetency from 1999 to 2015.
Such equitable tolling would have begun in 1999 when the deadline for
filing a § 2254 petition passed and ended in 2015 when Petitioner
filed his third PCRA petition. The equitable tolling would have ended
in 2015 because any impediment to filing a petition was necessarily
removed in 2015 when Petitioner filed his third PCRA petition. With
the assumed impediment to filing removed in 2015, Petitioner then had
one year under AEDPA in which to file his § 2254 petition. He failed
to do so, filing the instant petition in 2017.

           Without any evidence of an impediment to support additional
equitable tolling through the date Petitioner filed his § 2254
petition in 2017, the petition is untimely. The Court further notes
that the assumption discussed above regarding an alleged impediment
from 1999-2015 is also based on an allegation for which no support was
provided. For the foregoing reasons, the R&R’s finding that his
alleged mental incompetency was resolved in 2015 is irrelevant.

            Therefore, the Court overrules the objection because it
has no bearing on the R&R’s legal reasoning.

          Objection #2

           Petitioner objects to the R&R’s conclusion that he failed
to provide evidence to support his claim of mental incompetence post-
conviction. Pet. Obj. at 1-2. In support of his alleged mental
incompetence, Petitioner has only offered the testimony of his trial
counsel from a Post-Verdict Motion hearing held in 1986. ECF No. 1,
Ex. A. When questioned about Petitioner’s decision to waive a jury
trial, trial counsel stated that Petitioner “had a difficulty
understanding almost everything [counsel] said to [Petitioner]
regardless of the number of times that [counsel] said it.” Id. At
best, trial counsel’s testimony could only support a contention of
mental incompetence at the time of trial. Petitioner, however, argues
that evidence of mental incompetence at trial is evidence of current
                                  3
mental incompetence. ECF No. 16 at 2. This line of reasoning is
without merit. Evidence that might show mental incompetence at the
time of trial does not mean that Petitioner was unable to assert his
rights in a timely manner. As the Third Circuit has observed,
“[m]ental incompetence is not a per se reason to toll the statute of
limitation, but tolling may be appropriate if there is evidence that
an individual’s mental status prevented him from asserting his
rights.” United States v. Johnson, 734 F. App’x 153, 159 (3d Cir.
2018) (citing Nara v. Frank, 264 F.3d 310, 320 (3d Cir. 2001)).

           In assessing whether equitable tolling in available due to
mental incompetency, courts consider “whether the petitioner has been
adjudicated incompetent, and if so, when in relation to the habeas
statutory period; whether petitioner has been institutionalized for
his/her mental impairment; whether petitioner has handled or assisted
in other legal matters which required action during the limitations
period; and whether petitioner’s allegations of impairment are
supported by extrinsic evidence such as evaluations and/or
medication.” Pugh v. Mechling, No.Civ. 3:CV-04-448, 2006 WL 931868,
at *3 (M.D. Pa. Apr. 11, 2006) (internal citation and quotation marks
omitted). Here, all of the factors militate against equitable
tolling.

           The Court notes that Petitioner also argues that he suffers
from schizophrenia, major psychosis, and major depression, and that he
resides in the Residential Treatment Unit of the Department of
Corrections for inmates with serious mental health needs. ECF No. 16
at 2. But a “passing reference . . . to schizophrenia” as well as, in
this case, major psychosis and major depression “does not make a
threshold showing of mental incompetence sufficient to toll the habeas
statute of limitations.” Report and Recommendation, Griffin v.
Stickman, No. Civ. A. 04-975, 2004 WL 1821142, at *7 (E.D. Pa. Aug.
11, 2004) (approved and adopted Sept. 4, 2004). Further, merely
“lack[ing] the clarity of thought necessary to recognize the need to
file a § [2254] motion” is insufficient when there is no “particular
evidence to show that [Petitioner’s] mental illness prevented him from
asserting his rights.” Johnson, 734 F. App’x at 159. In other words,
as Magistrate Judge Wells correctly observed, the record is devoid of
evidence substantiating Petitioner’s claims of mental incompetence
post-conviction, and there is simply no evidence that Petitioner’s
mental condition prevented him from timely filing the Petition.
Therefore, in the absence of any evidence of post-conviction mental
incompetence impeding Petitioner’s ability to file his habeas petition
timely, the Court overrules the objection.

          Objection #3

           Petitioner objects to the R&R’s conclusion that his lack of
diligence forecloses equitable tolling. Pet. Obj. at 2. Petitioner
                                  4
argues that his alleged mental incompetence prevented him from
satisfying the diligence requirement and instead the requirement must
be “lowered.” Id. This argument is unpersuasive. As explained above
in the Court’s discussion of Objection #1, Petitioner was able to
resume filing in 2015, but the § 2254 petition was not filed until
2017. In other words, he waited two years before seeking federal
habeas relief once he regained his ability to file. Much shorter
delays than two years have foreclosed equitable tolling. See Pace,
544 U.S. at 419 (finding that equitable tolling did not apply where
the petitioner delayed five months in filing his habeas petition).
Regardless, at best, the objection is moot because Petitioner did not
suffer extraordinary circumstances that would otherwise make equitable
tolling available. See Holland, 560 U.S. at 649 (explaining that the
petitioner must show both that he was diligently pursuing his rights
and that extraordinary circumstances prevented timely filing). As
previously discussed, the Third Circuit has explained that mental
incompetence does not per se entitle an individual to equitable
tolling. Johnson, 734 F. App’x at 159. The mere existence of mental
incompetence does not by itself create an extraordinary circumstance.
Further, without a nexus between the alleged mental incompetence and
the delay in filing, “merely lack[ing] the clarity of thought
necessary to recognize the need to file a § [2254] motion” is
insufficient to warrant equitable tolling. Id. For the foregoing
reasons, the Court overrules the objection.

          Objection #4

           Petitioner objects to the conclusion that he does not
qualify for the actual innocence exception because he has not offered
any new evidence. Pet. Obj. at 3. This exception, in appropriate
cases, may serve as a “gateway” to judicial review of an untimely
habeas petition. See Schlup, 513 U.S. at 316 (discussing that in
cases where a claim is procedurally defaulted “if a petitioner . . .
presents evidence of innocence so strong that a court cannot have
confidence in the outcome of the trial unless the court is also
satisfied that the trial was free of nonharmless constitutional error,
the petitioner should be allowed to pass through the gateway and argue
the merits of his underlying claims”); see also McQuiggan, 569 U.S. at
386 (“We caution . . . that tenable actual-innocence gateway pleas are
rare . . . .”). “Proving actual innocence based on new evidence
requires the petitioner to demonstrate (1) new evidence (2) that is
reliable and (3) so probative of innocence that no reasonable juror
would have convicted the petitioner.” Sistrunk v. Rozum, 674 F.3d
181, 191 (3d Cir. 2012) (emphasis added) (citing Schlup, 513 U.S. at
324).

           Petitioner argues that he did not understand the
significance of trial counsel’s testimony about Petitioner’s
difficulty understanding trial counsel until recently with the help of
                                  5
a fellow inmate. Pet. Obj. at 3. But this explanation does not
overcome the threshold requirement for actual innocence: a showing of
“new reliable evidence--whether it be exculpatory scientific evidence,
trustworthy eyewitness accounts, or critical physical evidence--that
was not presented at trial.” Schlup, 513 at 324; see also Hubbard v.
Pinchak, 378 F.3d 333, 340 (3d Cir. 2004) (discussing that a
petitioner’s “own late-proffered testimony is now ‘new’ because it was
available at trial”). Trial counsel’s testimony is not new as any
breakdown in communication with Petitioner was both known and
available at trial to trial counsel. The Court notes that the Third
Circuit has recently held that in the actual innocence context
evidence may be considered “new” if it was not presented at trial,
even if known and available at the time of trial, “when a petitioner
asserts ineffective assistance of counsel based on counsel’s failure
to discover the very exculpatory evidence on which the petitioner
relies to demonstrate his actual innocence.” Reeves v. Fayette SCI,
897 F.3d 154, 163-65 (3d Cir. 2018). But even if the Court considered
the testimony of trial counsel “new” in light of Reeves, as discussed
further below in response to Objection #5, Petitioner’s alleged mental
incompetence at trial is simply not exculpatory evidence. Therefore,
the Court overrules the objection.

          Objection #5

           Petitioner objects to the R&R’s conclusion that proof of
mental incompetence at trial does not demonstrate his factual
innocence. Pet. Obj. at 4. Although Petitioner has offered testimony
of trial counsel that Petitioner had difficulty understanding counsel
regarding the difference between a jury trial and a bench trial, there
is no evidence demonstrating mental incompetence at the time of the
murder.

           Further, “actual innocence means factual innocence, not
mere legal insufficiency.” Bousley v. United States, 523 U.S. 614,
624 (1998) (internal quotation marks omitted). Petitioner argues that
his alleged mental incompetence necessarily precludes the intent
required for first-degree murder. Pet. Obj. at 4. But in making this
argument, Petitioner is contesting his degree of culpability based
upon an inability to formulate the specific intent to kill; he is not
arguing that he is indeed innocent. See Commw. v. Sanchez, 82 A.3d
943, 977 (Pa. 2013). In fact, at trial, Petitioner admitted to
stabbing the victim. Therefore, as there is no evidence of factual
innocence, the Court overrules the objection.

           The Court finds that the R&R correctly concluded that
neither equitable tolling nor the actual innocence exception applies.
Therefore, the petition is time-barred.


                                  6
     (2)   The Report and Recommendation is APPROVED and ADOPTED;

     (3)   The Petition for Writ of Habeas Corpus (ECF No. 1) is

           DENIED and DISMISSED WITH PREJUDICE without an

           evidentiary hearing;

     (4)   A certificate of appealability shall not issue;2 and

     (5)   The Clerk shall mark this case CLOSED.



           AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.




2
           A certificate of appealability may issue only upon “a
substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2). When a habeas petition is dismissed on
procedural grounds alone, the prisoner must show “that jurists of
reason would find it debatable whether the petition states a valid
claim of the denial of a constitutional right and that jurists of
reason would find it debatable whether the district court was correct
in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484
(2000). The Court agrees with Magistrate Judge Wells that no
reasonable jurist could find the procedural rulings debatable and that
no such certificate of appealability is warranted in this action.
                                   7
